1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   KAHEAL PARRISH,                                   )   Case No.: 1:19-cv-00490-NONE-BAM (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER THAT INMATE KAHEAL PARRISH IS
13            v.                                           NO LONGER NEEDED AS A WITNESS IN
                                                       )   THESE PROCEEDINGS, AND THE WRIT OF
14                                                     )   HABEAS CORPUS AD TESTIFICANDUM IS
     BUGARIN, et al.,
                                                       )   DISCHARGED
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Kaheal Parrish is appearing pro se in this civil rights action pursuant to 42 U.S.C.

18   § 1983.

19            A video settlement conference in this matter commenced on July 15, 2021. Inmate Kaheal

20   Parrish, CDCR #F-15901, is no longer needed by the Court as a witness in these proceedings, and the

21   writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        July 15, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28
